DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200335337 (Chiang et al).
Concerning claim 1, Chiang discloses a method of forming a semiconductor device, the method comprising (Figs. 1A-1K):
forming a metal gate structure (114) over a fin (102) that protrudes above a substrate (100), wherein the metal gate structure is surrounded by an interlayer dielectric (ILD) layer (124), wherein gate spacers (116) extend along opposing sidewalls of the metal gate structure;
recessing the metal gate structure and the gate spacers below an upper surface of the ILD layer distal from the substrate (Fig. 1B);
after the recessing, forming a first material (130) over the metal gate structure and over the gate spacers ([0014]);
forming a second material (134) over the first material, wherein an upper surface of the second material is level with the upper surface of the ILD layer (Fig. 1F); and
removing a first portion of the ILD layer adjacent to the metal gate structure to form an opening that exposes a source/drain region (120) at a first side of the metal gate structure (Fig. 1G).
Continuing to claim 2, Chiang discloses wherein removing the first portion of the ILD layer comprises performing an etching process, wherein the first material has a first etching rate for the etching process, wherein the second material has a second etching rate for the etching process, the second etching rate being smaller than the first etching rate ([0014] and [0030]-[0031]).
Concerning claim 3, Chiang discloses wherein the first material comprises silicon, and the second material comprises a metal oxide ([0014]). 
Referring to claim 4, Chiang discloses wherein the first material is silicon or silicon carbide, and the second material is zirconium oxide or aluminum oxide ([0014] and [0030]).
Regarding claim 6, Chiang discloses wherein recessing the metal gate structure and the gate spacers comprises:
etching back the metal gate structure using a first etching process;
after etching back the metal gate structure, recessing the gate spacers using a second etching process ([0023]); and
after recessing the gate spacers, etching back the metal gate structure again using a third etching process, wherein after the third etching process, an upper surface of the metal gate structure distal from the substrate is closer to the substrate than an upper surface of the gate spacers distal from the substrate ([0023] and Fig. 1B).
Considering claim 7, Chiang discloses further comprising, after the third etching process and before forming the first material, forming a capping layer on the upper surface of the metal gate structure ([0025]).
Pertaining to claim 8, Chiang discloses wherein recessing the metal gate structure and the gate spacers forms a recess in the ILD layer, wherein the recess exposes a contact etch stop layer (CESL) (122) disposed between the gate spacers and the ILD layer, wherein forming the first material comprises:
filling the recess with the first material;
performing a planarization process after filling the recess; and
after the planarization process, removing an upper portion of the first material in the recess to expose the CESL (Fig. 1D and [0027]-[0028]).
Concerning claim 9, Chiang discloses wherein forming the second material comprises:
after removing the upper portion of the first material, recessing an upper surface of the CESL below the upper surface of the ILD layer (Figs. 1E-1F); and
forming the second material over an upper surface of first material, over an upper surface of the gate spacers, and over the upper surface of the CESL ([0028]-[0030]).
Continuing to claim 10, Chiang discloses after removing the first portion of the ILD layer, filling the opening with a first conductive material (136) to form a source/drain contact over and electrically coupled to the source/drain region ([0031]).
	Referring to claim 11, Chiang discloses further comprising, after filling the opening:
replacing an upper portion of the source/drain contact with a dielectric material;
forming a first opening over the metal gate structure, wherein the first opening extends through the first material and the second material;
forming a second opening over the source/drain contact by removing at least portions of
the dielectric material, wherein the second opening exposes the source/drain contact; and
filling the first opening and the second opening with a second conductive material (Fig. 1K and [0036]-[0038]).
	Regarding claim 12, Chiang discloses further comprising:
after filling the first opening and the second opening, replacing remaining portions of the first material and the second material with a low-k dielectric material (146) (Fig. 1K).
Considering claim 13, Chiang discloses the method comprising:
recessing a gate structure (114) below an upper surface of a dielectric layer (124) that surrounds the gate structure (Fig. 1B);
after recessing the gate structure, recessing gate spacers (116) on sidewalls of the gate structure below the upper surface of the dielectric layer, wherein recessing the gate spacers exposes sidewalls of a contact etch stop layer (CESL)(122)  that is disposed between the dielectric layer and the gate spacers (Fig. 1B and [0023]);
forming a first material (130) over the recessed gate structure, over the recessed gate spacers, and between the sidewalls of the CESL, wherein an upper surface of the first material is recessed from the upper surface of the dielectric layer ([Fig. 1E);
forming a second material (134) different from the first material over the first material (0026], [0030], and Fig. 1F), wherein an upper surface of the second material is level with the upper surface of the dielectric layer (Fig. 1F);
forming an opening in the dielectric layer adjacent to the gate structure by etching a portion of the dielectric layer, wherein the opening exposes a source/drain region (120) adjacent to the gate structure (Fig. 1G); and
filling the opening with a first conductive material (136) to form a source/drain contact ([0031]).
Pertaining to claim 14, Chiang discloses  further comprising, after forming the first material and before forming the second material:
recessing the CESL below the upper surface of the dielectric layer, wherein the second material is formed over an upper surface of the CESL and over the upper surface of the first material (Fig. 1F).
Concerning claim 15, Chiang discloses wherein forming the opening comprises:
forming a patterned mask layer over the second material and over the dielectric layer, wherein an opening of the patterned mask layer is directly over the source/drain region and at least a portion of the second material; and
performing an etching process using the patterned mask layer as an etching mask, wherein etching process uses an etchant that is selective to the dielectric layer (Fig. 1G and [0031]).
Continuing to claim 16, Chiang discloses further comprising, after filling the opening:
forming a recess in the dielectric layer over the recessed gate structure, wherein forming the recess comprises:
performing a first etching process using a first etchant selective to the second material; and performing a second etching process using a second etchant selective to the first
material (Fig. 1I and [0033]); and
filling the recess with a second conductive material to form a via over and electrically coupled to the gate structure (Fig.1J and 1K and [0033]-[0034]).
Referring to claim 17, Chiang discloses after filling the recess:
removing the first material and the second material; and
filling voids left by the removed first material and the removed second material using a low-k dielectric material (Figs. 1I-1K and [0033]-[0034]).
Regarding claim 18, Chiang discloses a method of forming a semiconductor device, the method comprising (Figs. 1A-1K):
forming a gate structure (114)  over a fin (102) that protrudes above a substrate (100), wherein the gate structure is surrounded by a dielectric layer (124);
recessing the gate structure and gate spacers of the gate structure below an upper surface of the dielectric layer, wherein after the recessing, sidewalls of a contact etch stop layer (CESL) (122) disposed between the dielectric layer and the gate spacers are exposed (Fig. 1B);
after the recessing, partially filling a recess between the sidewalls of the CESL by forming a first material (130) on the gate structure and on the gate spacers (Fig. 1D and [0027]);
after forming the first material , recessing the CESL below the upper surface of the dielectric layer (Fig. 1E and [0028]);
after recessing the CESL, filling the recess by forming a second material (134) different from the first material on the first material and on the CESL ([0026], [0030], and Fig. 1F); and
after forming the second material, etching the dielectric layer to form an opening in the dielectric layer adjacent to the gate structure, wherein the opening exposes a source/drain region adjacent to the gate structure (Fig. 1I and [0033]).
Considering claim 19, Chiang discloses further comprising filling the opening with a conductive material (136) to form a source/drain contact ([0031]).
Pertaining to claim 20, Chiang discloses wherein the first material is silicon, and the second material is an oxide of a metal ([0014] and [0030]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200335337 (Chiang et al).
Concerning claim 5, Chiang discloses and recognizes the use of several different suitable etching processes and materials for removing the  first portion of the ILD ([0031]).
Chiang does not disclose wherein removing the first portion of the ILD layer comprises performing the etching process using an etching gas that comprises fluorocarbon.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use an etching gas that comprises fluorocarbon because fluorocarbon is a known suitable material for the purpose of etching ILD layers. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	12/13/22